Case 4:19-cv-00669-ALM-CAN Document 55 Filed 03/01/21 Page 1 of 1 PageID #: 320




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  CRAIG CUNNINGHAM,                              §
                                                 §
                Plaintiff,                       §   CIVIL ACTION NO. 4:19-CV-00669-ALM-
  v.                                             §                 CAN
                                                 §
  CREATIVE EDGE MARKETING, LLC,                  §
  ET AL.,                                        §
                                                 §
                Defendants.                      §

                                             ORDER

        Pending before the Court is Plaintiff’s Counsel, Leland McRae’s Motion to Withdraw

 [Dkt. 54]. Counsel requests the Court grant him leave to withdraw as he “has recently accepted a

 new position with the Hill Country Regional Public Defender’s Office” [Dkt. 54 at 1]. The Motion

 to Withdraw does not inform the Court regarding Plaintiff Craig Cunningham’s (“Plaintiff”)

 consent or opposition to such withdrawal, nor whether Plaintiff intends to engage new counsel or

 proceed pro se following counsel’s withdrawal. The Court hereby requests Plaintiff and Plaintiff’s

 counsel confer regarding the pending Motion and supplement the filing with such information.

 Accordingly,

        It is therefore ORDERED that Plaintiff’s counsel shall supplement the Motion to

 Withdraw on or before Friday, March 5, 2021, stating whether Plaintiff is opposed or unopposed

 to counsel’s withdrawal, and whether Plaintiff intends to engage new counsel or proceed pro se in

 this matter.

        IT IS SO ORDERED.         SIGNED this 1st day of March, 2021.




                                                              ___________________________________
                                                              Christine A. Nowak
 ORDER – Page Solo                                            UNITED STATES MAGISTRATE JUDGE
